EXHIBIT 10.1

Citibank Europe PLC, UK Branch, as Administrative Agent

    for the Lenders party to the Credit Agreement

    referred to below

Ladies and Gentlemen:

Each of the undersigned Lenders (each such Lender, an “Extending Lender”) hereby
agrees to extend, effective 4 February 2020, its Commitment and the Maturity
Date under the Credit Agreement, dated as of 12 February 2013 (as amended or
modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among Philip Morris International Inc.
(“PMI”), the Lenders party thereto and Citibank Europe PLC, UK Branch (legal
successor to Citibank International Limited), as Administrative Agent, for an
additional 364-day period to 2 February 2021 pursuant to Section 2.19 of the
Credit Agreement.

Effective 4 February 2020 Schedule 4 Revolving Credit Commitments is hereby
deleted in its entirety and is replaced with Schedule 4 Revolving Credit
Commitments attached hereto subject to the addition of one or more Assuming
Lenders prior to the Maturity Date, provided that total aggregate Revolving
Credit Commitments shall in no event exceed $2,000,000,000.

Effective upon the due execution and delivery of this Amendment and Extension
Agreement by the Required Lenders pursuant to Section 9.1 of the Credit
Agreement, the Credit Agreement is hereby amended as follows: (i) the
definitions of “Consolidated EBITDA” and “Consolidated Interest Expense” in
Section 1.1 are deleted in their entirety, (ii) Section 5.1(b) Maintenance of
Ratio of Consolidated EBITDA to Consolidated Interest Expense is deleted in its
entirety and replaced with: “Intentionally Omitted.”, (iii) Section 5.1(c)(v) is
deleted in its entirety and replaced with: “Intentionally Omitted.” and
(iv) Section 6.1(c)(i) is deleted in its entirety and replaced with: “any term,
covenant or agreement contained in Section 5.2(b),”.

Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed.

This Amendment and Extension Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. This Amendment and Extension
Agreement may be signed in any number of counterparts, each of which when
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature pages omitted]